Citation Nr: 1100811	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for spondylolysis 
of the 5th lumbar vertebra, without spondylolisthesis, and 
chronic lumbar strain.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for left Achilles 
tendonitis.

3.  Entitlement to a rating in excess of 20 percent for right 
Achilles tendonitis on a schedular basis.  

4.  Entitlement to a rating in excess of 20 percent for right 
Achilles tendonitis on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1993 to October 
1998 and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a November 2009 
video conference hearing.  

The reopened claims of entitlement to service connection for left 
Achilles tendonitis and for spondylolysis of the 5th lumbar 
vertebra, without spondylolisthesis, and chronic lumbar strain as 
well as the issue of entitlement to a rating in excess of 20 
percent for right Achilles tendonitis on an extraschedular basis 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the Veteran if any further action 
is required on his part.  




FINDINGS OF FACT

1.  In February 2006, the RO determined that service connection 
was not warranted for left Achilles tendonitis; the Veteran was 
notified thereof and provided his appellate rights by letter 
dated in March 2006, but did not appeal the determination, and 
the decision is final.  

2.  In June 2008, the Veteran sought to reopen the claim of 
entitlement to service connection for left Achilles tendonitis.

3.  The evidence received subsequent to the February 2006 rating 
decision which denied service connection for left Achilles 
tendonitis is not duplicative of evidence previously submitted 
and the evidence, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.

4.  In February 2006, the RO determined that service connection 
was not warranted for a low back condition; the Veteran was 
notified thereof and provided his appellate rights by letter 
dated in March 2006, but did not appeal the determination, and 
the decision is final.  

5.  In June 2008, the Veteran sought to reopen the claim of 
entitlement to service connection for a low back condition.

6.  The evidence received subsequent to the February 2006 rating 
decision which denied service connection for a low back condition 
is not duplicative of evidence previously submitted and the 
evidence, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

7.  The Veteran is already receiving the schedular maximum rating 
assignable under Diagnostic Code 5024-5271.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service 
connection for left Achilles tendonitis is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  The evidence received since the February 2006 rating decision 
that denied service connection for left Achilles tendonitis is 
new and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The February 2006 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4.  The evidence received since the February 2006 rating decision 
that denied service connection for a low back disorder is new and 
material, and the claim for that benefit has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for assignment of a schedular rating in excess 
of 20 percent for right Achilles tendonitis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
September 2006, June 2008, July 2008, September 2008 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
adjudicated by this claim.   See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim, what types of evidence VA would attempt 
to obtain, and what evidence was his responsibility to obtain in 
the VCAA letters, and the Veteran was informed of the types of 
evidence necessary to establish an effective date or a disability 
evaluation for the issues on appeal in a January 2007 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought.  The appellant was provided with proper notice as 
required by Kent in the July 2008 letter.  Furthermore, to the 
extent that the Kent notification is deficient, the Board finds 
no prejudice will flow to the Veteran.  This is because the two 
issues dealing with attempts to reopen claims will both be 
reopened, as set out below.  Any deficiency in the VCAA notice is 
moot.  

In this case, the RO's decision came following complete 
notification of the Veteran's rights under the VCAA.  The VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.   See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  As set forth below, the new and material claims are 
being reopened.  Any additional development required may be 
conducted by the RO prior to recertification of the issues back 
to the Board.  With regard to the increased rating claim, the 
Board notes the Veteran is receiving the schedular maximum.  The 
claim is being denied as a matter of law.  No examination is 
necessary.  The Board finds the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issues 
adjudicated by this appeal.  At the time of the November 2009 
video conference hearing conducted by the undersigned, it was 
noted that there were VA medical records dated in 2008 which were 
outstanding.  The Veteran's representative reported that he would 
obtain the evidence for association with the claims file and the 
evidence would be accompanied by a waiver of review by the RO.  
The representative twice reported that a waiver would be 
submitted.  Within one month of the hearing, the Veteran's 
representative submitted the requested documents but they were 
not accompanied by a waiver.  The Board finds that the 
representative's statements at the time of the November 2009 
hearing constitute a valid waiver of the RO's review of the 
additional evidence received in December 2009.  Neither the 
Veteran nor his representative have indicated, in any way, that 
they were going to withdraw the waiver of review of the evidence.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for spondylolysis of 
the 5th lumbar vertebra, without spondylolisthesis, and chronic 
lumbar strain.

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for left Achilles 
tendonitis

In March 2005, the Veteran submitted claims of entitlement, in 
pertinent part, to service connection for a disability of the 
Achilles tendon of both feet and for a back condition.  In 
February 2006, the RO granted service connection for right 
Achilles tendonitis and denied service connection for left 
Achilles tendonitis and for lumbosacral strain.  The Veteran was 
informed of the denials of service connection via correspondence 
dated in March 2006.  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105.  The Veteran did not appeal the 
denial of service connection for left Achilles tendonitis and for 
lumbosacral strain and the decisions are final.  38 U.S.C.A. § 
7105.

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating 
decision is presumed credible for the purposes of reopening the 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 2008, the Veteran submitted a statement which the RO 
construed as an attempt to reopen the claims of entitlement to 
service connection for left Achilles tendonitis and for a back 
disability.  

The evidence of record at the time of the February 2006 rating 
decision which denied service connection for left Achilles 
tendonitis and for a back condition consists of the service 
treatment records and the report of VA examinations.  The RO 
denied the claim for the left Achilles tendon as the service 
treatment records were silent as to complaints of, diagnosis of 
or treatment for left Achilles tendonitis.  The RO found that a 
VA examination resulted in a diagnosis of left Achilles 
tendonitis but there was no competent evidence linking the 
disability to active duty.  The RO denied the claim for 
lumbosacral strain as there was no evidence of treatment for back 
problems in the service treatment records and at the time of a 
post-deployment assessment in March 2005, the Veteran did not 
report any problems with his back or joints.  The RO found that a 
VA examination resulted in a diagnosis of lumbosacral strain but 
there was no evidence linking the disability to the Veteran's 
active duty service.  

The evidence added to the record subsequent to the February 2006 
rating decision which denied service connection for left Achilles 
tendonitis and for a back condition consists of written 
statements and testimony from the Veteran, VA clinical records 
and reports of VA examinations.  The most significant of this 
evidence is the Veteran's testimony at the time of the November 
2009 hearing conducted by the undersigned.  The Veteran testified 
that, in 2008, VA medical professionals had linked both left 
Achilles tendonitis and a low back disorder to the Veteran's 
service-connected right Achilles tendonitis.  This evidence, 
which was not of record at the time of the prior final denials, 
is new.  When the evidence is read in light of Justus cited 
above, the Board finds the statements to be material to the 
claims of entitlement to service connection for left Achilles 
tendonitis and for a low back condition.  For the purposes of 
reopening the claim, the Board presumes it is true that VA health 
care professionals had informed the Veteran of a link between the 
service-connected right Achilles tendonitis with the left 
Achilles tendonitis and the low back disorder.  The Board finds 
the Veteran's testimony regarding what the VA physicians have 
said to constitute new and material evidence as defined by 
38 C.F.R. § 3.156(a) and the Veteran's claims of entitlement to 
service connection for left Achilles tendonitis and for a low 
back disorder have been reopened.  Prior to de novo adjudication 
of the reopened claims, the Board finds additional evidentiary 
development is required.  This development is addressed in the 
remand portion of the decision below.  




Entitlement to a schedular rating in excess of 20 percent for 
right Achilles tendonitis.

In May 2008, the Veteran submitted a claim for an increased 
rating for his service-connected right Achilles tendonitis.  The 
disability is currently rated as 20 percent disabling by analogy 
under Diagnostic Code 5024-5271.  When an unlisted condition is 
encountered, it will be rated under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen. 38 C.F.R. 
§ 4.27.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under Diagnostic Code 5024, tenosynovitis is rated on limitation 
of motion of the affected parts, as for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code  5024.  Diagnostic Code 5024 
is listed as part of a group of Diagnostic Codes governing 
disabilities to be rated by analogy to degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X- ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, moderate limitation of motion of the 
ankle warrants a 10 percent disability rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
disability rating.

The average normal range of motion of the ankle is from zero to 
20 degrees of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The service-connected right Achilles tendonitis has already been 
rated at the highest evaluation possible under Diagnostic Code 
5271.  An increased rating may not be assigned under this 
Diagnostic Code.  

A review of the Diagnostic Codes does not reveal a Diagnostic 
Code more appropriate than that of Diagnostic Code 5024-5271.  
The symptomatology associated with the service-connected 
disability consists primarily of complaints of pain and 
limitation of prolonged standing, squatting and prolonged 
walking.  

Diagnostic Code 5270 which provides the rating criteria for 
evaluation of ankylosis of the ankle is not applicable as the 
evidence of record demonstrates that the Veteran is consistently 
able to move his right ankle.  Whenever physical examination was 
conducted during the appeal period, the results indicated that 
the Veteran could move his right ankle.  There is no indication 
in the claims file that the symptomatology associated with the 
service-connected right Achilles tendonitis more nearly 
approximates ankylosis of the ankle.  

Diagnostic Codes pertaining to the foot are not applicable as 
there is no medical evidence indicating that the right Achilles 
tendonitis affects the right foot in any way.

The Board finds, therefore, that a schedular rating in excess of 
20 percent is not warranted for the service-connected right 
Achilles tendonitis at any time during the appeal period.  

Extraschedular consideration of the right Achilles tendonitis 
claim will be addressed in the remand portion of this decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left Achilles tendonitis 
has been reopened.  The appeal is granted to that extent only.  

New and material evidence having been received, the claim of 
entitlement to service connection for spondylolysis of the 5th 
lumbar vertebra, without spondylolisthesis, and chronic lumbar 
strain has been reopened.  The appeal is granted to that extent 
only.

Entitlement to a schedular rating in excess of 20 percent for 
right Achilles tendonitis is not warranted.  The appeal is 
denied.  


REMAND

As set out above, the Board has determined that new and material 
evidence has been received to reopen the claims of entitlement to 
service connection for a low back disorder and for left Achilles 
tendonitis.  

At the time of the November 2009 videoconference hearing, the 
Veteran testified that VA medical personal had opined in 2008 
that the Veteran had a back disorder which was linked to the 
service-connected right Achilles tendonitis.  He also testified 
that a VA health care provider had opined that the Veteran had 
left Achilles tendonitis which was linked to right Achilles 
tendonitis.  A review of the claims file fails to document any 
statements from VA health care professionals which link either 
left Achilles tendonitis or a low back disorder to the service-
connected right Achilles tendonitis.  The Board finds that VA 
must inform the Veteran that he should obtain written statements 
from the pertinent health care providers which substantiate the 
Veteran's allegation.  See Constantino v. West, 12 Vet. App. 517, 
520 (1999) (finding a duty to suggest failure where a hearing 
officer did not suggest that a claimant submit medical evidence 
in support of a belief voiced at a hearing before a VA decision 
review officer).

As set out above, the Board has denied a schedular rating in 
excess of 20 percent for right Achilles tendonitis.  A review of 
the claims file demonstrates that consideration of an 
extraschedular rating may be in order.  The evidence of record 
dated prior to November 2009 documents some complaints of 
problems with employment attributed by the Veteran to the 
service-connected right Achilles tendonitis.  The extent of the 
interference with employment was not significant.  However, in 
November 2009, the Veteran testified that he was only able to 
work approximately 20 to 25 hours per week due to problems with 
the right Achilles tendonitis.  Significantly, the 
contemporaneous clinical evidence of record does not seem to 
support the Veteran's allegations of significant interference 
with employment.  The medical records dated close to November 
2009 do not indicate such a severe level of impairment in 
employment or do not reference, in any way, problems with the 
right Achilles tendonitis.  There is also conflicting evidence of 
record regarding whether the Veteran is self-employed or employed 
by his father-in-law.  There is also a statement of record from 
the Veteran indicating that, when he was unable to work, he had 
his employees perform for him.  The Board finds that additional 
evidence is required from the Veteran regarding the extent of his 
industrial impairment attributable to the service-connected right 
Achilles tendonitis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his low back and/or left 
Achilles tendonitis and/or right Achilles 
tendonitis since 2008.  After securing any 
necessary releases, obtain those records 
identified by the Veteran which have not 
already been associated with the claims 
file.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.  

2.  Inform the Veteran that there are no 
medical records dated in 2008 which links 
either a low back disorder or left Achilles 
tendonitis to the service-connected right 
Achilles tendonitis and that the Veteran 
should obtain written statements from the 
health care professionals which document 
his assertions.  

3.  Request that the Veteran provide a 
written statement of his employment status 
and documentation of the extent of work he 
misses each week which is due solely to the 
service-connected right Achilles 
tendonitis.  

4.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, and readjudicate the 
issues on appeal.   If any claim on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


